Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 31, 2015

The Court of Appeals hereby passes the following order:

A15A1132. KEVIN HARRIS v. GEORGIA DEPARTMENT OF HUMAN
    RESOURCES, EX. REL, KASAI DANE HARRIS.

      The Georgia Department of Human Services brought an action against Kevin
Harris, seeking to collect past-due child support. The superior court entered a
contempt order on September 16, 2014, and Harris appealed. We lack jurisdiction.


      Because this case involves the collection of child support, it is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis,
318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426 (731 SE2d 110) (2012). Appeals in such matters must
be taken by application for discretionary appeal. See Booker, supra. Harris’s failure
to follow the appropriate appellate procedure deprives us of jurisdiction to consider
his appeal, which is therefore DISMISSED. Id.

                                       Court of Appeals of the State of Georgia
                                                                            03/31/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.